Title: From Thomas Jefferson to George Jefferson, 12 July 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello July 12. 99.

This serves to advise you of the following draughts on you


July 7.
£5. payable to E. Randolph or order. at sight.



200. Doll payable to Wm. Davenport or order. at 10. days sight.


10.
19. D 62½ c. payable to John Priddy or order. at sight.


12.
£19.14.11. payable to Anderson Roe or order at sight.


 your favor of the 8th. is recieved; & the hat by mr Conard, & 20. bundles of nailrod by Faris are delivered.
As the Center is not to be had which Robert Hemings was to have procured, you will oblige me by sending half a dozen bottles of lemon-juice by any good conveyance, or rather desiring Hemings to send them & apply to you for the cost. if there be a danger of it’s spoiling it might have a sufficient quantity of French brandy put in to keep it. the bottle you sent, pure, came in perfect order: but whether this could be counted on I am not a judge.I am with constant esteem Dr. Sir
Your affectionate friend & servt

Th: Jefferson

